Citation Nr: 0018019	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-21 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with reverse spondylolisthesis, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from November 1942 to 
November 1943.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

The appellant's lumbosacral strain with reverse 
spondylolisthesis is primarily manifested by severe 
limitation of motion.


CONCLUSION OF LAW

The criteria for entitlement to a rating higher than 40 
percent for lumbosacral strain with reverse 
spondylolisthesis, are not established.  38 U.S.C.A.  
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5003, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is well-grounded.  
That is, his assertion that his disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

The appellant was awarded service connection and a 10 percent 
rating for his low back disability in 1944.  By means of a 
December 1994 rating decision, his rating was increased to 40 
percent.  In July 1998, he reopened his claim for an 
increased rating.  Glover v. West, 185 F.3rd 1328 (Fed. Cir. 
Aug. 2, 1999).  He is in receipt of the maximum possible 
rating that may be awarded under the rating criteria for 
limitation of motion of the lumbar spine.  It is asserted 
that he is entitled to an increased rating under the rating 
criteria for intervertebral disc syndrome.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  When all the evidence is assembled, the 
determination must then be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely effects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10 
(1999).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(1999).  An increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. Id.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45).  The applicable regulations, and the prohibition 
against pyramiding in 38 C.F.R. § 4.14 (1999), do not forbid 
consideration of a higher rating based on functional 
limitation.  Id.

The severity of a low back disability may be ascertained by 
application of the criteria set forth under DC 5003, 5292, 
5293 and 5295.  Under DC 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate DC when limitation 
of motion is at a compensable degree.  Under DC 5292, a 10 
percent rating is granted for slight limitation of motion of 
the lumbar spine; a 20 percent rating is granted for moderate 
limitation of motion; a 40 percent rating is granted for 
severe limitation of motion.  

Under DC 5293, a 10 percent rating is assigned for mild 
intervertebral disc syndrome (IDS); a 20 percent rating is 
assigned for moderate IDS, which consists of recurring 
attacks; a 40 percent rating is assigned for severe IDS, 
which consists of recurring attacks, with intermittent 
relief; a 60 percent rating is assigned for pronounced IDS, 
which consists of persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

Under DC 5295, a 10 percent rating is granted for lumbosacral 
strain with characteristic pain on motion; a 20 percent 
rating is granted when there is muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 40 percent rating is granted when there 
is a severe lumbosacral strain, with listing of whole spine 
to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The Board has considered the evidence of record and finds 
that the preponderance of the evidence is against an 
increased rating in this case.  It is initially noted that 
the appellant's medical records indicate that he has severe 
limitation of motion and lumbosacral strain and that he has 
accordingly received a 40 percent rating.  This is the 
maximum possible rating under both DC 5292 and 5295.  The 
Board does not find that a higher rating may be assigned 
under DC 5293 as the record does not show that the criteria 
for a 60 percent rating have been met.  The Board notes that 
examination in September 1994 showed that the appellant was 
neurologically within normal limits.  Examination in August 
1998 showed no sensory or motor changes.  He did not report 
persistent symptoms compatible with sciatic neuropathy at 
that time; he stated that he had had flare-ups off and on 
since service (although they had been more severe lately).  
The examiner did not report absent ankle jerk or any muscle 
spasms.  Therefore, the Board concludes that the criteria for 
a 60 percent rating are not met under DC 5293.    

The Board has also considered the guidance of DeLuca v. 
Brown; however, the analysis in DeLuca does not assist the 
appellant, as he is receiving the maximum disability 
evaluation for limitation of motion of the lumbar spine.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, it 
must be noted that in a General Counsel opinion, the Office 
of General Counsel implied that the United States Court of 
Appeals for Veterans Claims (Court) may not have intended to 
be as encompassing as Johnston seems to imply.  See 
VAOPGCPREC 36- 97 (Dec. 1997).  The Office of General Counsel 
determined that 38 C.F.R. §§ 4.40 and 4.45 (1999) should be 
considered even though the evaluation corresponds to the 
maximum evaluation under the diagnostic code that pertains to 
limitation of motion.  Id.

Thus, if the Board accepts that DeLuca is applicable, then 
the Board finds that the evidence still does not warrant an 
evaluation in excess of 40 percent.  An increased evaluation 
may be based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45).  In this case, the appellant had flexion to 
22 degrees, extension to 6 degrees, lateral flexion to 4 
degrees on the left and 8 degrees on the right, and rotation 
to 16 degrees on the left and 18 degrees on the right.  This 
constitutes severe limitation of motion for which the 
appellant has already been assigned the appropriate (maximum) 
rating.  Current VA examination does not report more movement 
than normal.  While the appellant is required to limp on his 
right side when walking, the examiner does not report any 
incoordination.  He reported that he has never required the 
use of a cane, brace, or crutches, which tends to show no 
incoordination.  This also goes to show that a higher rating 
for weakened movement and excess fatigability is not 
warranted.  In addition, the record indicates that he had no 
motor or sensory changes.  Thus, the Board concludes that an 
additional rating is not warranted for weakened movement, 
excess fatigability, incoordination, or more movement than 
normal.  While he did have pain on movement, this is being 
adequately compensated under DC 5292 as he is assigned the 
maximum rating for limitation of motion.  The veteran is 
competent to allege that he is worse, and his statements 
establish a well grounded claim for increase.  However, the 
most probative evidence of the degree of disability consists 
of the observations of skilled professionals.  Accordingly, a 
rating higher than 40 percent is not warranted.   

The evidence of record does not indicate any exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalizations; the appellant has not 
reported any such exceptional circumstances.  The Board also 
notes that during a September 1994 VA examination, he 
reported that his sources of income were from VA and his 
Social Security (apparently based on his age) and that he had 
not been in the hospital in recent years for his back.  
Therefore extraschedular consideration is not warranted.  
38 C.F.R. § 3.321 (1999).  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for an 
increased evaluation and there is no doubt to be resolved.

 
ORDER

Entitlement to an increased rating for lumbosacral strain 
with reverse spondylolisthesis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

